DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8 in the reply filed on 12/30/21 is acknowledged.  The traversal is on the ground(s) that no serious burden on the examiner exists in examining claims of groups I-II inventions together. This is not found persuasive because Applicant has not provided any showing or evidence to support such a conclusion.    Since a single search for a number of distinction (2) inventions would not be made by a single search.   And moreover if the number of (2) inventions were searched concurrently the search would be burdensome because examination and search burden for these patentably distinct (2) inventions due to their mutually exclusive characteristics.
The (2) inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  Therefore, the Restriction mailed on or about 11/4/21 is now made Final.   Applicants are required to cancel all non- elected process invention II (claims 9-10) or take other appropriate action.
	An OA on the merits of claims 1-8 as follows:

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 1 objected to because of the following informalities:
It is unclear as to exactly what structural that link to “and having a welding depth which fluctuates at a wavelength longer than the thickness of the steel plates” (see claim 1, lines 5-6).   appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear as to exactly what structural that link to “and having a welding depth” (occur in claim 1, line 5) please be more specific to exactly what structural element having the above configuration.   Further, the configurations ratio: of which fluctuates at a wavelength longer than the thickness of the steel plates” (occur in claim 1, line 6).    Appears to be incomplete since both wavelength and thickness are unknown. 
	Claims 2-5 appears to be method claims since no structure limitations in these claims.



Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)1-6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kakiuchi et al (JP 09149605)
	Kakiuchi et al discloses the claimed a laminated core comprising: 
	a plurality of steel plates laminated 21 in a thickness direction (see Fig. 1 or 3); and 
a line shaped welding mark connecting a plurality of the steel plates, 5extending over the plurality of the steel plates at an end surface where the plurality of the steel plates are exposed (see Fig. 1, as notation below), and having a welding depth which fluctuates at a wavelength 27/28 longer than the thickness of the steel plates 21  (see Fig. 3 of the reference).

    PNG
    media_image1.png
    395
    403
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    207
    349
    media_image2.png
    Greyscale

	Claims 2-5 does not further limit the claimed product, since it appears that no structure features existed in the above claims.
	As applied to claim 6, refer to Figs. 1, 3which depicts limitation of claim 6. 
	Alternatively, claims 1, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakiuchi et al in view of Sakagami et al (US 6249072).
	As applied to claim 1 and 7, If argues that the Kakiuchi does not teach the claimed “a line shaped welding mark connecting a plurality of the steel plates, 5extending over the plurality of the steel plates at an end surface where the plurality of the steel plates are exposed” Then refer to Sakagami (see Fig. 8, where 26 representing the claimed line shaped welding mark).   Therefore, it would have been obvious to one having an ordinary skill in the at the effective filing dated of the invention to utilize the Sakagami et al as noted above in order to obtain the device having the above shaped configurations by utilizing the known and available product.  Further, the motivation for the combination can be obtained in either reference since both are in the same endeavor field invention.

    PNG
    media_image3.png
    392
    410
    media_image3.png
    Greyscale

	 

    PNG
    media_image4.png
    628
    506
    media_image4.png
    Greyscale


	As applied to claim 8 refer to Figs 11-13 of the Sakagami et al depict a stator includes laminated core 1 with line shaped 31b (or groove) and welded portion as indicated as 31/32/33/34/35/36 for the rotary electric machine. 

    PNG
    media_image5.png
    178
    170
    media_image5.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/               Primary Examiner, Art Unit 3729                                                                                                                                                                                         
mt